Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 1 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 2 of 16
        Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 3 of 16



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In Re Ex Parte Application of

ELEMENT SIX TECHNOLOGIES LIMITED

                      Applicant,                    Case No. 1:18-mc-00418

       -against-

Pure Grown Diamonds, Inc.

                      Respondent.




                                DECLARATION OF V K RAJAH
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 4 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 5 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 6 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 7 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 8 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 9 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 10 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 11 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 12 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 13 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 14 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 15 of 16
Case 1:18-mc-00418-PGG Document 22 Filed 10/12/18 Page 16 of 16
